By the Court.
Whether any inference could be fairly drawn from the failure of the defendant to produce the testimony of York, his partner, under the circumstances of the case, was for the jury to determine. The court rightly refused to rule, as matter of law, as requested by the defendant, that “ it was the duty of the government, rather than of the defence, to hold him as a witness.” There is no law which required the government, rather than the defendant, to hold or call him as a witness.

Exceptions overruled.